                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


UNITED STATES OF AMERICA,                            CR 21–12–BU–DLC

              Plaintiff,

       vs.                                                  ORDER

CHARLES DAVID CLEMENT,

              Defendant.


      Before the Court is the United States of America’s Unopposed Motion for

Preliminary Order of Forfeiture. (Doc. 36.) Defendant Charles David Clement has

been adjudged guilty as charged in Count I of the Indictment and has admitted to

its forfeiture allegation. (See Docs. 34; 38.) Mr. Clement’s guilty plea provides a

factual basis and cause to issue an order of forfeiture, pursuant to 21 U.S.C. §§

853, 881(a)(7), (11).

      Accordingly, IT IS ORDERED that the motion (Doc. 36) is GRANTED.

      IT IS FURTHER ORDERED that Mr. Clement’s interest in $12,000.00 of

United States currency shall be forfeited to the United States in accordance with 21

U.S.C. §§ 853, 881(a)(7), (11).

      IT IS FURTHER ORDERED that the United States Marshals Service, the

Drug Enforcement Administration, and/or a designated sub-custodian, is directed

                                          1
to seize the property subject to forfeiture and further to make a return as provided

by law.

       IT IS FURTHER ORDERED that the United States will provide written

notice to all third parties asserting a legal interest in any of the above-described

property and will post on an official government internet site (www.forfeiture.gov)

for at least 30 consecutive days as required by Rule G(4)(a)(iv)(C) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions, of the Court’s preliminary order and the United States’ intent to dispose

of the property in such manner as the Attorney General may direct, pursuant to 21

U.S.C. §§ 853, 881(a)(7), (11) and 21 U.S.C. § 853(n)(1), and to make its return to

this Court that such action has been completed.

       IT IS FURTHER ORDERED that upon adjudication of all third-party

interests, if any, the Court will enter a final order of forfeiture.

       DATED this 6th day of July, 2021.




                                            2
